                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Chief Judge Marcia S. Krieger

Civil Action No. 17-CV-2438-MSK

THOMAS A. NAGY,

       Plaintiff,

v.

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

       Defendant.


      OPINION AND ORDER REVERSING THE COMMISSIONER’S DECISION


       THIS MATTER comes before the Court on the Plaintiff’s Complaint (# 1), the

Plaintiff’s Opening Brief (# 15), the Defendant’s Response (# 16), and the Plaintiff’s Reply

(# 19). For the following reasons, the Commissioner’s decision is reversed and the matter is

remanded for further proceedings.

                                     I.   JURISDICTION

       The Court has jurisdiction over an appeal from a final decision of the Commissioner

under 42 U.S.C. § 405(g).

                                    II.   BACKGROUND

A.   Procedural History

       Thomas Nagy seeks judicial review of a final decision by the Commissioner denying his

claim for disability insurance benefits (DIB) and supplemental security income (SSI) under the

Social Security Act. In March 2014, Mr. Nagy filed for DIB and SSI, claiming he became

disabled in May 2011. Tr. at 158–73. His application was denied at all administrative levels



                                                1
and he now appeals to this Court.

B.   Factual Background

        The Court summarizes only the medical evidence relevant to its decision. Here, the

dispositive issue concerns the weight given to the medical opinions as to Mr. Nagy’s functional

capacity. At the time of his alleged onset of disability, Mr. Nagy was 42 years old. Tr. at 158.

He was previously employed as a pipe fitter, warehouse worker, and wire mesh fabricator. Tr.

at 199. He has a history of musculoskeletal problems in his back and knees.

        In May 2014, Dr. Rebecca Bub conducted a consulting examination of Mr. Nagy. Tr. at

268–77. Though she conducted a thorough exam of all of Mr. Nagy’s systems, the relevant

findings come from her musculoskeletal exam. Tr. at 273–75. She observed normal range of

motion in his cervical spine, hip joints, ankle joints, left shoulder joint, elbow joints, wrist joints,

and finger joints. Tr. at 273–74. She also observed significant discomfort while examining his

dorsolumbar spine, which had a lower range of motion. Tr. at 274. Moving to his knees, she

found discomfort while determining his range of motion, more so in the right knee than the left.

Tr. at 274. Ms. Nagy had a positive anterior drawer and Lachman test on the right knee, but a

negative McMurray sign bilaterally. Tr. at 274. Examining his right shoulder, Dr. Bub

observed limited range of motion and significant discomfort; Ms. Nagy had a positive Neer test

and Hawkins test. Tr. at 274. Finally, though she noted lumbar paraspinal muscle tenderness,

there was no spinous process tenderness to palpation. Tr. at 275.

        Dr. Bub also reviewed x-ray images of Mr. Nagy’s lumbosacral spine and right knee.

Tr. at 276. Her impression was mild to moderate lumbar spondylosis without evidence of acute

fracture or subluxation and, as to the knee, mild degenerative changes within the medial and

patellofemoral compartments without evidence for acute fracture or dislocation. Tr. at 276.



                                                   2
Based on these observations, she diagnosed Mr. Nagy with back pain, knee pain, and shoulder

pain from a torn rotator cuff. Tr. at 276–77. She recommended physical therapy and exercise

for his back, and an MRI and follow-up with a surgeon for his knee and shoulder. Tr. at 276–

77. She then opined that Mr. Nagy (1) could sit between four and six hours per workday; (2)

can stand only two hours per workday; (3) should walk at least two hours per workday; (4) could

lift and carry “25 pounds and 5 pounds, frequently and occasionally, respectively”;1 (5) could

bend, stoop, squat, crouch, or crawl occasionally; and (6) could manipulate with his fingers and

arms occasionally. Tr. at 277.

       In March 2014, Dr. Carlos Rodriguez, a conducted a consulting psychiatric examination

of Mr. Nagy. Tr. at 261–62. Dr. Rodriguez diagnosed Mr. Nagy with a history of post-

traumatic stress disorder (PTSD), major depression, and anxiety disorder. Tr. at 261–62. In

this exam, however, Dr. Rodriguez largely recounted Mr. Nagy’s subjective complaints and

proceeded to draw conclusions and make recommendations. In June 2016, Dr. Rodriguez again

examined Mr. Nagy and, this time, made a more thorough record of his examination. Tr. at

360–65. Dr. Rodriguez found Mr. Nagy oriented to person, place, time, and situation, but with

deficits in attention, calculation abilities, working-memory capabilities, auditory-memory

capabilities, and social judgment. Tr. at 361. He exhibited great difficulty in the Serial Seven

Subtraction cognitive task. Tr. at 361. Dr. Rodriguez observed that Mr. Nagy’s responses

suggest the presence of low average to borderline intellectual functioning. Tr. at 361–62. Dr.

Rodriguez noted that Mr. Nagy experienced multiple PTSD symptoms, including nightmares and

flashbacks, as well as intrusive and disturbing thoughts about the death of his son, the genesis of




1
  The Court assumes Dr. Bub intended to state that Mr. Nagy can frequently lift five pounds
and occasionally lift 25 pounds.

                                                 3
his PTSD. Tr. at 362–63. Dr. Rodriguez found that Mr. Nagy presented with evidence of panic

attacks, onset by increased anxiety in the company of others or in crowds. Tr. at 363. Based

on these observations, Dr. Rodriguez echoed his 2014 conclusions, adding panic disorder with

agoraphobia. Tr. at 364. He then opined that Mr. Nagy’s ability to engage in basic work-

related activities including memory, understanding, sustained concentration, persistence and

pace, social interaction, and adaption are moderately to significantly impaired. Tr. at 365.

       Dr. Rodriguez also completed a mental residual functional capacity (RFC) evaluation.

Tr. at 366–68. He opined that Mr. Nagy was moderately impaired in his ability to remember

locations and work-like procedures, understand and remember very short and simple

instructions, carry out very short and simple instructions, make simple work-related decisions,

ask simple questions or request assistance, and travel in unfamiliar places or use public transit.

Tr. at 366–67. He opined that Mr. Nagy was at least markedly limited in every other area of the

evaluation: understanding and memory, sustained concentration and persistence, social

interaction, and adaption. Tr. at 366–67. Additionally, he found that Mr. Nagy would be off

task more than 30% of the work week and his impairments would cause absences from work

more than three days per month. Tr. at 367–68.

C.   The ALJ’s Decision

       In May 2017, the ALJ issued a decision unfavorable to Mr. Nagy. At step one, the ALJ

found that he had not engaged in substantial gainful activity since May 2011. Tr. at 17. At step

two, the ALJ found that Mr. Nagy had the following severe impairments: degenerative disc

disease of the lumbar spine, osteoarthritis of the right and left knees, obesity, affective disorder,

and anxiety. Tr. at 17. At step three, the ALJ found that Mr. Nagy did not have an impairment

that met or medically equaled the presumptively disabling conditions listed in 20 C.F.R. Part



                                                  4
404, Appendix 1. Tr. at 18. The ALJ further found that Mr. Nagy had the residual functional

capacity (RFC) to perform light work with the following limitations: he can perform only

occasional bending, squatting, and kneeling; he cannot use ladders or scaffolds; he can only

occasionally use foot or leg controls; he cannot perform any complex task; he can only perform

unskilled jobs having a specific vocational preparation (SVP) level of 2 or less; and he cannot

deal with the general public and must have only occasional interaction with coworkers. Tr. at

20.

       In crafting Mr. Nagy’s RFC, the ALJ gave partial weight to Dr. Bub’s opinion and little

weight to Dr. Rodriguez’s opinion. Tr. at 22–23. At step four, the ALJ found that Mr. Nagy

was incapable of performing his past relevant work as a pipe fitter, warehouse worker, wire mesh

fabricator, or corn cook. Tr. at 24. At step five, the ALJ found that Mr. Nagy could perform

the following jobs that exist in significant numbers in the national economy: marking clerk,

routing clerk, and silver wrapper. Tr. at 25. The ALJ thus concluded that Mr. Nagy was not

disabled. Tr. at 26.

                               III.   STANDARD OF REVIEW

       Although the Court’s review is de novo, the Court must uphold the Commissioner’s

decision if it is free from legal error and the Commissioner’s factual findings are supported by

substantial evidence. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005).

Substantial evidence is evidence a reasonable person would accept to support a conclusion,

requiring “more than a scintilla, but less than a preponderance.” Lax v. Astrue, 489 F.3d 1080,

1084 (10th Cir. 2007). The Court may not reweigh the evidence, it looks to the entire record to

determine if substantial evidence exists to support the Commissioner’s decision. Wall v. Astrue,

561 F.3d 1048, 1052 (10th Cir. 2009).



                                                 5
                                      IV.    DISCUSSION

       Mr. Nagy raises several challenges to the Commissioner’s ruling. He contends that: the

ALJ improperly evaluated the opinions of Dr. Bub and Dr. Rodriguez, (2) the ALJ’s mental RFC

determination is not supported by substantial evidence, and (3) the ALJ posed an improper

hypothetical question to the vocational expert. Finding legal error in the evaluation of medical

opinions, the Court reverses and remands the Commissioner’s denial of benefits without

reaching the other issues.

       A treating physician’s opinion must be given controlling weight if it is well supported by

medically acceptable clinical and laboratory diagnostic techniques and is consistent with the

other substantial evidence in the record. Pisciotta v. Astrue, 500 F.3d 1074, 1077 (10th Cir.

2007). But if there is no opinion from a treating physician in the record, the ALJ’s evaluation of

the consulting examiners’ opinions collapses to the factors generally considered for assessment

of weight:

       (1) the length of the treatment relationship and the frequency of examination; (2)
       the nature and extent of the treatment relationship, including the treatment provided
       and the kind of examination or testing performed; (3) the degree to which the
       physician's opinion is supported by relevant evidence; (4) consistency between the
       opinion and the record as a whole; (5) whether or not the physician is a specialist
       in the area upon which an opinion is rendered; and (6) other factors brought to the
       ALJ's attention which tend to support or contradict the opinion.

Allman v. Colvin, 813 F.3d 1326, 1331–32 (10th Cir. 2016). A consulting examiner’s opinion is

presumptively entitled to more weight than an opinion derived from a review of the records.

Chapo v. Astrue, 682 F.3d 1285, 1291 (10th Cir. 2012). The ALJ may dismiss or discount an

examining physician’s opinion but she must do so based on the foregoing factors and must

provide specific, legitimate reasons for rejecting it. Id. On appeal, Mr. Nagy argues that the

ALJ improperly rejected parts of Dr. Bub’s opinion and all of Dr. Rodriguez’s opinion.



                                                6
A.   Dr. Bub

       As discussed above, Dr. Bub, a consulting examiner, opined that Mr. Nagy’s back pain,

knee pain, and shoulder pain limit him to sitting four to six hours per workday, standing two

hours per workday; walking at least two hours per workday, lifting five pounds frequently and 25

pounds occasionally, bending and crouching occasionally, and manipulating with his fingers and

reaching occasionally. Tr. at 277. The ALJ gave Dr. Bub’s opinion partial weight:

       This opinion . . . is consistent with the claimant’s testimony that he can lift 20
       pounds; however, it is inconsistent with the treatment notes indicating that the
       claimants only physical complaints were his back and knee pain. The claimant’s
       degenerative disc disease and osteoarthritis of the knees are consistent with the
       postural limitations contained in Dr. Bubb’s [sic] opinion and are further reflected
       in the [RFC].

Tr. at 22. Viewed in light of the RFC determination, the ALJ primarily rejected Dr. Bub’s

opinions related to standing and walking, lifting and carrying, and manipulative restrictions.

Mr. Nagy contends that the ALJ’s explanation does not provide a legitimate reason for rejecting

Dr. Bub’s opinions.

       The Court is confused by the ALJ’s rationale. It is common for an ALJ to evaluate the

merit of a medical opinion by comparing it to corresponding treatment notes, especially if they

are inconsistent with the opinion. See, e.g., Endriss v. Astrue, 506 F. App’x 772, 776 (10th Cir.

2012). But here, the ALJ has not cited objective medical evidence from the treatment notes as

inconsistent with Dr. Bub’s opinion. Rather, he refers to the absence of complaint by Mr. Nagy

as to shoulder pain. Even if Mr. Nagy never complained to Dr. Bub of pain in his shoulder, Dr.

Bub’s medical findings that he has a limited range of motion in his shoulder and that he

experienced discomfort during the exam remain unrebutted. See Tr. at 274. Indeed, there is no

medical evidence in the record that undermines Dr. Bub’s observations and opinion about the

condition of Mr. Nagy’s shoulder – its movement was limited and moving it caused Mr. Nagy


                                                 7
pain. The ALJ makes passing reference to “consistency with the record as a whole”, but fails to

point out any evidence that is inconsistent with Dr. Bub’s findings. In addition, it does not

address a change in Mr. Nagy’s condition post-dating Dr. Bub’s opinion. See Chapo, 682 F.3d

at 1291. The ALJ thus erred in evaluating Dr. Bub’s opinion. This error is not harmless

because Dr. Bub’s opinion that Mr. Nagy cannot lift more than five pounds frequently and 25

pounds occasionally which is consistent with Mr. Nagy’s statement, but is inconsistent with an

RFC permitting the full range of light work.

B.   Dr. Rodriguez

       Dr. Rodriguez, also a consulting examiner, submitted two opinions based upon two

examinations two years apart. As stated, the first is largely devoid of medical findings, but the

second opined that Mr. Nagy suffers from PTSD, major depressive disorder, and panic disorder.

Dr. Rodriguez also opined that he has low average to borderline intellectual functioning and

deficits in attention, calculation, memory, and social judgment. In addition, Dr. Rodriguez

stated in his RFC evaluation that Mr. Nagy experienced marked limitations in understanding,

memory, concentration, pace, social interaction, and adaption. With regard to Dr. Rodriguez,

the ALJ stated:

       These opinions are given little weight, as they are largely inconsistent with the
       objective medical record and testimony provided by the claimant. As noted above,
       the claimant has testified that he does not have any difficulty with his memory.
       Moreover, the claimant was repeatedly found to be alert and fully oriented.
       Additionally, in May 2016, after beginning medication and taking it as prescribed,
       the claimant indicated that he was not as irritable or explosive.

Tr. at 23. Mr. Nagy argues that the ALJ mischaracterized both the medical evidence and his

testimony in the decision.

       As an initial matter, Mr. Nagy did not testify that does not have any difficulty with his

memory. He described it as, “For the most part I guess okay.” Tr. at 49. But more


                                                 8
importantly, the ALJ has again discounted a medical opinion as inconsistent with Mr. Nagy’s

subjective statements. Subjective statements have value when a claimant describes his activities

of daily living, or other things he is qualified to discuss as a percipient witness, but a claimant’s

assessment of his own medical symptoms is hardly useful. Mr. Nagy’s testimony, especially

given its equivocal nature, is not fairly construed as inconsistent with Dr. Rodriguez’ medical

findings, much less sufficient to reject them. Finally, the ALJ’s statement that Mr. Nagy is not

as irritable or explosive after treatment is not responsive to any of Dr. Rodriguez’s opinions

about his memory, concentration, social interaction, or adaption.

       The Court is thus left only with the ALJ’s statement that the opinion is inconsistent with

the objective medical record. Such statement is conclusory and fails to provide the specificity

necessary for this Court to conduct a meaningful review. The Court appreciates that the

Commissioner’s backlog is significant, but the regulations still require the ALJ to articulate

specific, legitimate reasons for rejecting the opinion, which means the ALJ must point to specific

medical evidence that undermines the opinion. See Chapo, 682 F.3d at 1291. The ALJ did not

do so here. This error is not harmless because Dr. Rodriguez’s opinion is inconsistent with the

RFC. Although the RFC restricts Mr. Nagy from being required to perform complex tasks and

restricts him to unskilled jobs, it does not incorporate limitations in dealing with the general

public and interaction with coworkers.




                                                  9
                                  V.    CONCLUSION

      For the foregoing reasons, the Commissioner’s decision is REVERSED AND

REMANDED for proceedings consistent with this opinion. Judgment shall enter in favor of

Mr. Nagy.

      Dated this 2nd day of November, 2018.

                                                   BY THE COURT:




                                                   Marcia S. Krieger
                                                   Chief United States District Judge




                                              10
